TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00267-CR
                                       NO. 03-19-00268-CR
                                       NO. 03-19-00269-CR


                            Wilfred Warren Sheppard, Appellant

                                               v.

                                 The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY,
                  NO. 2C14-01404, NO. 2C14-02351, & NO. 2C16-04640
           THE HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant Wilfred Warren Sheppard filed pro se pretrial notices of appeal of the

trial court’s oral order denying his pretrial “Motion to Quash Indictment (Information)” filed in

cause numbers 2C14-01404 and 2C14-02351 and his motion to sever cause number 2C16-

04640. 1 (Although the motion to quash appears to have been filed in all three cause numbers,

Sheppard’s notices of appeal only challenge its denial in the two listed cause numbers.) We lack

jurisdiction over Sheppard’s appeal.

              In criminal cases, this Court has jurisdiction to consider appeals from the entry of

an appealable order. See Tex. R. App. P. 25.2; Tex. Code Crim. Proc. art. 44.02; see also Tex.

R. App. P. 26.2(a)(1). However, there must be a written, signed order from which to appeal.


       1
        The trial court’s docket sheet reflects that a Faretta hearing has been held and that
Sheppard is representing himself at trial.
See State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (noting that “our

precedent requires that an order be in writing” when discussing State’s statutory right to appeal

pretrial suppression order); see also State v. Rosenbaum, 818 S.W.2d 398, 401-02 (Tex. Crim.

App. 1991) (holding that for purposes of appeal, trial court “enters” order when judge signs

order). The record before us contains no written, signed order denying Sheppard’s motion to

quash or his motion to sever; thus, there has been no entry of an appealable order. See, e.g.,

Dekneef v. State, No. 03-13-00699-CR, 2013 WL 6801261, at *1 (Tex. App.—Austin

Dec. 20, 2013, no pet.)

               Even if the trial court had signed an order, we find no authority for Sheppard to

appeal either type of order. In Texas, appeals in a criminal case are permitted only when they are

specifically authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim.

App. 2011); see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (“[A] defendant’s

right of appeal is a statutorily created right.”).   The standard for determining whether an

appellate court has jurisdiction to hear and determine a case “is not whether the appeal is

precluded by law, but whether the appeal is authorized by law.” Blanton v. State, 369 S.W.3d
894, 902 (Tex. Crim. App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim.

App. 2008)); State ex rel. Lykos, 330 S.W.3d at 915. Thus, a court of appeals does not have

jurisdiction to review interlocutory orders unless that jurisdiction has been expressly granted by

law. Ex parte Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Ex parte Shumake, 953
S.W.2d 842, 844 (Tex. App.—Austin 1997, no pet.). No such grant exists for a defendant’s

direct appeal of an interlocutory order denying a pretrial motion to quash or a pretrial motion to

sever. See, e.g., Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no writ)




                                                2
(dismissing appeal because “[t]here is no statute providing for interlocutory appeal of denial of

a motion to dismiss”).

                Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d); id. R. 43.2 (f).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: May 24, 2019

Do Not Publish




                                                3